DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons For Allowance
Claims 21-40 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teach nor make obvious the claimed limitation of the instant application as a whole as recited in claims 21 and 32 respectively.  In particular, the prior art does not teach or suggest a semiconductor device comprises a first gate structure that extends in a second direction different from the first direction, and intersects the first and second active regions; a second gate structure that extends in the second direction and intersects the first and second active regions, the second gate structure being spaced apart from the first gate structure in the first direction; a lower contact that includes, between the first gate structure and the second gate structure, a first portion arranged on the first active region, a second portion arranged on the element isolation region, and a third portion arranged on the second active region; and an upper contact on the second portion of the lower contact, the upper contact having a width in the second direction that is narrower than a width of the second portion of the lower contact in the second direction as recited in claim 21 or a first gate structure that extends in a second direction different from the first direction, and intersects the first and second active regions; a second gate structure that extends in the second direction and intersects the first and second active regions, the second gate structure being spaced apart from the first gate structure in the first direction; a lower contact that includes, between the first gate structure and the second gate structure, a first portion arranged on the first active region, a second portion arranged on the element isolation region, and a third portion arranged on the second active region; and an upper contact on the second portion of the lower contact, wherein a plane of the lower contact formed in parallel with a plane on which the substrate is arranged has an oval shape as recited in claim 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK S CHEN/Primary Examiner, Art Unit 2893